Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/392154 has claims 1-21 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is April 23, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated April 23, 2019 and November 25, 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Objections
4. 	Claims 1, 9 and 17 are objected to because of the following informalities: Where it recites “comprises” in line 13 of Claim 1, 9 and line 17 of Claim 17 should be written as “comprises: ” and Where it recites “comprising” in line 5 of Claim 17 should be written as  “comprising: ”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

i)	As per Claims 1, 9 and 17, it is uncertain what the term “factor of safety” stands for. Is it safety margin in the cost of manufacturing the physical structure (i.e. cost constraints), or maximum stress in the designed object (physical or mathematical constraints) or something else. For the purpose of examination, examiner will interpret the term as a safety factor for topology optimization. 
ii) As per Claims 1, 9 and 17, it is uncertain what the term “first, second and additional (in Claim 17) targets” stands for. Although the claims attempt to define these targets by  ‘two or more factors of safety’ (in the case 1 of Claim 1) and by ‘two or more specifications of different materials’(in the Claim 9) and by ‘the two or more factors of safety and the two or more specifications of different materials’(in the Claim 17) – the definition is vague and inconsistent among the claims and the relationships between the targets, two or factor of safety and two or more specifications of different materials is not clear.  Clear and consistent definition and relationships needs to be specified in the claims among these features.
Depended claims are rejected based on their dependency on rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-5, 7-13 and 15-21 are rejected under 35 U.S.C. 103 as being obvious over Reichental et al. hereafter Reichental (Pub. No.: US 2018/0285517 A1), in view of Bandara et al. hereafter Bandara (Pub. No.: US 2019/0138670 A1).


	Regarding Claim 1, Reichental discloses a method comprising:
(Reichental: abstract, [0004]), a design space for a modeled object, for which a corresponding physical structure will be manufactured (Reichental: Figure 4, [0046]: design domain), design criteria for the modeled object (Reichental: [0022]: design constraints), at least one in-use load case for the modeled object (Reichental: [0033], [0034], Figure 3F): the user is prompted 324 to specify or define a load case/scenario for the designated part), at least one specification of material from which the physical structure will be built (Reichental: [0032]: specification of the desired material), 
producing, by the computer aided design program, at least one generatively designed three dimensional topology of the modeled object in accordance with the design criteria (Reichental: Figure 3D, [0032], [0046]: Topology Optimization), the at least one in-use load case (Reichental: [0033], [0034], Figure 3F): a load case/scenario for the designated part), the at least one specification of material (Reichental: [0032]: specification of the desired material), (Reichental: Figure 3B, [0030]: an initial screen 304 of defined constraints module 204, wherein the material type for the end product is selected), wherein the producing comprises
starting from the initial design, generating a first design comprising a first computer aided design model of one or more first outer shapes of the at least one generatively designed three dimensional topology (Reichental: Figure 3B, [0030]: an initial screen 304 of defined constraints module 204, wherein the material type for the end product is selected; [0026], [0042]: optimization type or target), and
(Reichental: Figure 3C, 3D: [0031], [0032]: material definition; topology optimization; [0026], [0042]: optimization type or target); and
 	providing, by the computer aided design program, both the first design and the second design of the modeled object for assessment for use in manufacturing the physical structure (Reichental: [0004], Claim 1-last paragraph, Figure 4 –item 412: presenting to the user an optimized design CAD file describing the optimized design of the article for the preferred manufacturing process).
Reichental do not explicitly disclose the two or more factors of safety.
Bandara discloses the two or more factors of safety (Bandara: [00089]-[0091]: strain energy, Von Mises stress, displacement, temperature, vibration frequency, buckling safety factor).
Reichental and Bandara are analogous art because they are from the same field of endeavor. They both relate to CAD design and 3D model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above CAD model development application, as taught by Reichental, and incorporating the use of safety factors into the model, as taught by Bandara.
One of ordinary skill in the art would have been motivated to do this modification in order to allow rapid redesign of a 3D part to be lighter in weight, while still maintaining desired  (Bandara: [0002]).

Regarding Claims 9 and 17, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of  Reichental and Bandara further discloses the method of claim 1, wherein the obtaining comprises obtaining two or more specifications of different materials (Reichental: [0031], [0032], [0038]), and the producing comprises generating at least four different designs in accordance with at least four different targets (Reichental: [0019], [0026], [0028], [0042], [0046]: iterative topology optimization), wherein:
the at least four different designs comprise the first design, the second design, a third design, and a fourth design (Reichental: [0019], [0026], [0028], [0042], [0046]),
the at least four different targets comprise the first target, the second target, a third target, and a fourth target (Reichental: [0019], [0026], [0028], [0042], [0046]),
the first design is generated from the initial design in accordance with the first target (Reichental: Figure 3B, [0030]) defined by the first of the two or more factors of safety (Bandara: [00089]-[0091] and a first of the two or more specifications of different materials,
the second design is generated from the first design, or the intermediate design, in
accordance with the second target defined by the second of the two or more factors of safety (Bandara: [00089]-[0091] and the first of the two or more specifications of different materials (Reichental: [0032]), 
(Reichental: Figure 3C, 3D: [0026], [0031], [0032], [0042], [0046]) defined by the first of the two or more factors of safety (Bandara: [00089]-[0091]  and a second of the two or more specifications of different materials (Reichental: [0032]), and 
 	the fourth design is generated from the third design, or a third intermediate design, in accordance with the fourth target defined by the second of the two or more factors of safety (Bandara: [00089]-[0091]   and the second of the two or more specifications of different materials (Reichental: Figure 3C, 3D: [0026], [0031], [0032], [0042], [0046]); and
wherein the method comprises ordering the targets in the at least four different targets, which are used in the producing, in accordance with combinations of values of the two or more specifications of different materials (Reichental: [0004], Claim 1-last paragraph, Figure 4 –item 412) and the two or more factors of safety (Bandara: [00089]-[0091]).

Regarding Claim 10 the claim recites the same substantive limitations as Claim 2 and is rejected using the same teachings.

Regarding Claim 3, the combinations of  Reichental and Bandara further discloses the method of claim 2, wherein the targets are greater than four, and a number of the targets is determined by a number of the different materials times a number of the factors of safety plus a target volume (Reichental: [0019], [0030], [0037]) .

Regarding Claim 4, the combinations of Reichental and Bandara further discloses the method of claim 2, wherein each design in the at least four different designs, other than the first (Reichental: [0019], [0026], [0028], [0042], [0046]).

Regarding Claims 12 and 18, the claims recite the same substantive limitations as Claim 4 and are rejected using the same teachings.

Regarding Claim 5, the combinations of Reichental and Bandara further discloses the method of claim 4, wherein the producing comprises:
checking, in each of multiple iterations of a generative design process effected by the producing, whether a current design is within a threshold distance of convergence to a final design of the at least four different designs for a current target of the at least four different targets (Reichental: [0012], [0024], [0026], [0046]: iterative optimization); 
continuing iterative modification of the current design toward the final design for the current target in the generative design process when the current design is not within the threshold distance (Reichental: [0012], [0024], [0026], [0046]: iterative optimization); 
spawning a separate process when the current design is within the threshold distance, wherein the generative design process effected by the producing continues in the separate process until convergence to the final design is achieved for the current target (Reichental: [0012], [0024], [0026], [0046]: iterative optimization); and
initiating the generative design process effected by the producing for a next target of the at least four different targets while more targets remain (Reichental: [0012], [0024], [0026], [0046]: iterative optimization).

Regarding Claims 13 and 19, the claims recite the same substantive limitations as Claim 5 and are rejected using the same teachings.

Regarding Claim 7, the combinations of Reichental and Bandara further discloses the method of claim 4, comprising producing the initial design from one or more predefined geometries identified for the modeled object, wherein the one or more predefined geometries are associated with the at least one in-use load case for the modeled object (Reichental: [0043]: user defined geometries, [0033], [0034]: define a load case/scenario for the designated part).

Regarding Claim 15, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Regarding Claim 8, the combinations of Reichental and Bandara further discloses the method of claim 4, wherein the providing comprises:
presenting each of the at least four different designs on a display device (Reichental: [0014]);
receiving selection of at least one of the at least four different designs (Reichental: [0022], [0029], [0031]);
 	generating computer-numerical-control instructions for an additive manufacturing system or a subtractive manufacturing system in accordance with the selected design (Reichental: [0003], [0015], [0020], [0030]); and
(Reichental: [0014], [0022], [0040]).

Regarding Claim 16, the claim recites the same substantive limitations as Claim 8 and is rejected using the same teachings.

Regarding Claim 20, the combinations of  Reichental and Bandara further discloses the system of claim 19, wherein the providing comprises saving a selected design of the generated designs to a permanent storage device for use in manufacturing the physical structure (Reichental: [0015], [0017], [0018]), or generating computer-numerical-control instructions for an additive manufacturing system or a subtractive manufacturing system in accordance with the selected design (Reichental: [0014], [0022], [0040]).

Regarding Claim 21, the combinations of  Reichental and Bandara further discloses the system of claim 20, comprising the additive manufacturing system or the subtractive manufacturing system, and the operations further comprise manufacturing the physical structure with the additive manufacturing system or the subtractive manufacturing system using the computer-numerical-control instructions (Reichental: [0014], [0022], [0040]).

7.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being obvious over Reichental et al. hereafter Reichental (Pub. No.: US 2018/0285517 A1), in view of Bandara et al. hereafter Bandara (Pub. No.: US 2019/0138670 A1), further in view of Ullah et al. hereafter Ullah (A boundary element and level set based topology optimisation using sensitivity analysis, 2016, Engineering analysis with boundary elements., 70 . pp. 80-98).

Regarding Claim 6, the combinations of Reichental and Bandara discloses the method of claim 4. However the combination donot explicitly discloses wherein the generative design process is a boundary based generative design process that employs a level-set representation of the current design.
Ullah discloses wherein the generative design process is a boundary based generative design process that employs a level-set representation of the current design (Ullah: abstract, section 3 pages 7-9: Level set based structural optimization; section 4 pages 9-11: boundary element method).
Reichental, Bandara and Ullah are analogous art because they are from the same field of endeavor. All of them relate to CAD design and 3D model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above CAD model development application, as taught by the combinations of Reichental and Bandara, and incorporating the use of level-set representation into the model, as taught by Ullah.
One of ordinary skill in the art would have been motivated to do this modification in order to provide an optimal design in standard CAD format by linking an implicit geometry representation to its structural model, as suggested by Ullah (Ullah: abstract).

Regarding Claim 14, the claim recites the same substantive limitations as Claim 6 and is rejected using the same teachings.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Bonner et al. (Pub. No.: US 2019/0197210 A1) relates to a computer-implemented method for designing a part by topology optimization. The method comprises defining a working volume for the optimization of the part and at least one boundary condition applied to the part.
Wang et al.  (Level set-based topology optimization with overhang constraint: Towards support-free additive manufacturing, Comput. Methods Appl. Mech. Engrg. 339 (2018) 59 614) presents a level set-based topology optimization method considering the overhang constraint in additive manufacturing (AM) processes.
Herrero et al. (An implementation of level set based topology optimization using GPU,2013, 10th World Congress on Structural and Multidisciplinary Optimization, pp 1-10) conceptually presents the implementation of a topology optimization approach based on level set method in massively parallel computer architectures, in particular on a Graphics Processing Unit (GPU).

9.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context .

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127